J   -A02028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
MONA LISA BROWN                                     1       IN THE SUPERIOR COURT OF
                                                                  PENNSYLVANIA


                       v.

TIAN XIAO ZHANG

                            Appellant                            No. 1399 EDA 2016


                 Appeal from the Judgment Entered May 6, 2016
              in the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): October Term, 2013 No. 00857


BEFORE:     OTT, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY RANSOM, J.:                                          FILED MAY 08, 2017

        Appellant, Tian Xiao Zhang, appeals from the judgment entered May 6,

2016. At issue in this appeal     is    the trial court's denial of Appellant's motion

to dismiss for lack of subject matter jurisdiction. We affirm.

        Appellee, Mona Lisa Brown, instituted           a   negligence action on April 17,

2014, following    a   slip and fall at    a   property owned by Appellant.              See

Complaint, 4/17/2014, at III 1-18.             Appellant represented himself pro se

and prevailed at arbitration. See Answer to Complaint, 4/24/14, at                    III 1-6;
Report and Award of Arbitrators, 7/22/14.                   Appellee timely appealed the

arbitrators' award, and the matter proceeded to trial by jury. See Notice of
Appeal from Award, 7/24/14.        On April 14, 2015, the          jury entered   a   verdict

of $175,000.00 in favor of Appellee and against Appellant. See Jury Verdict




*   Former Justice specially assigned to the Superior Court.
J   -A02028-17



for Plaintiff, 4/14/15, at 1-2.             At no time during the proceedings did

Appellant aver that his wife was        a   co-owner of the Property.

        Appellant, now represented by counsel, untimely filed                   a   motion for

post -trial relief.       See Motion for Post Trial Relief, 7/15/15, at 1-12.             The

motion did not aver that Appellant's wife was                a   co-owner of the property.

The trial court dismissed Appellant's motion as untimely.                    Appellant timely

appealed, but his appeal was dismissed for failure to comply with Pa.R.A.P.

3517. See Order, 9/14/15, 2109 EDA 2015.

         On November 30, 2015, Appellant filed a motion seeking to dismiss

Appellee's complaint for lack of subject matter jurisdiction.                 See Motion to

Dismiss, 11/30/15, at          III 1-10.     The motion averred that the trial court

lacked    subject matter jurisdiction, as Appellee had failed to join an

indispensable party. According to Appellant, his wife was                a   co-owner of the

Proeprty and had not been named as                 a   defendant.    Id. Appellee filed    an

answer in opposition. The trial court denied Appellant's motion.

         On May 5, 2016, Appellant          timely appealed the denial of his motion.'

Appellant filed       a   court -ordered Pa.R.A.P. 1925(b) statement, and the trial

court issued     a   responsive opinion.


' On May 6, 2016, Appellee filed a praecipe to enter judgment on the verdict
and judgment was entered that same day. As such, the appeal has been
perfected and is properly before this Court. See generally, Johnston the
Florist, Inc. v. Tedco Constr. Corp., 657 A.2d 511, 513 (Pa. Super. 1995)
(en banc) (holding that jurisdiction in this Court may be perfected after an
appeal notice has been filed upon the docketing of a final judgment).


                                              -2
J   -A02028-17



        On appeal, Appellant raises a single question            for our review:

        Whether a trial court lacks subject matter jurisdiction to
        entertain a personal injury action alleging an unsafe condition of
        property, when the record owners of the property are not named
        as defendants?

Appellant's Brief at 1-2.

        Appellant argues that the initial action was improperly brought against

Appellant individually and not against the joint owners of the property as

required by Pennsylvania law. See Appellant's Brief at 4. As Appellee failed

to join an indispensable party, the court lacked subject matter jurisdiction,

and the action should be dismissed, as the verdict and judgment are

nullities. Id.

        It   is   well settled that the failure to join an indispensable party is      a   non-

waivable defect that implicates the trial court's subject matter jurisdiction.

Sabella v. Appalachian Dev. Corp., 103 A.3d 83, 90 (Pa. Super. 2014).
In examining whether            a   party    is   indispensable, courts may consider the

following criteria: 1) whether absent parties have               a   right or interest related

to the claim; 2) the nature of the right or interest; 3) whether the right or

interest     is   essential to the merits of the issue; and 4) whether justice may

be afforded         without violating the due process rights of absent parties. See

Mechanicsburg Area Sch. Dist. v. Kline, 431 A.2d 953, 956                         (Pa. 1981).

If   no redress        is   sought against        a   party, then its rights would not be

prejudiced and accordingly, it          is   not essential.    See Grimme Combustion,

Inc.,   595 A.2d 77, 81 (Pa. Super. 1991).


                                                  -3
J   -A02028-17



        Here, the trial court noted that the judgment was in personam and not

in rem.     See, generally, Insilco Corp. v. Rayburn, 543 A.2d 120, 123-

124 (noting the differences between an in rem judgment against      a   property

and an in personam judgment against individuals). The trial court concluded

that, as Appellant cannot execute judgment against property held by tenants

in   the entireties, or any other property owned by Ms. Zhang, she will not be

adversely affected by the judgment. Thus, Ms. Zhang's rights and interest

in   this case did not rise to the level to make her an indispensable party.

See Kline, 431 A.2d at 956; Grimme, 595 A.2d at 81. We see no error in

this conclusion, and accordingly, affirm.

        Judgment affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary


Date: 5/8/2017




                                      -4